Citation Nr: 1343339	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  08-14 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for residuals, trauma to left knee, with chrondromalacia prior to April 27, 2011.  

2.  Entitlement to a rating higher than 10 percent for residuals, trauma to left knee, with chrondromalacia since April 27, 2011.  

3.  Entitlement to a compensable rating for residuals, trauma to right knee, with chrondromalacia prior to April 27, 2011.  

4.  Entitlement to a rating higher than 10 percent for residuals, trauma to right knee, with chrondromalacia since April 27, 2011.  

5.  Entitlement to an initial rating higher than 30 percent disabling for posttraumatic stress disorder (PTSD) prior to January 14, 2009.

6.  Entitlement to an initial rating higher than 50 percent disabling for PTSD since January 14, 2009.


7.  Entitlement to a rating higher than 10 percent for residuals, gunshot wound, right shoulder with scar, prior to January 16, 2009.  

8.  Entitlement to a rating higher than 30 percent for residuals, gunshot wound, right shoulder with scar, since January 16, 2009.  

9.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board notes that the Veteran expressed disagreement with the May 2007 denial of the claim of entitlement to service connection for a neck disability.  In a December 2008 rating decision, however, service connection was granted for degenerative disc disease of the cervical spine.  

The Board notes that it has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residuals, trauma to left knee, with chrondromalacia are manifested by painful motion but not the functional equivalent of limitation of flexion to 30 degrees.

2.  Residuals, trauma to right knee, with chrondromalacia is manifested by painful motion but not the functional equivalent of limitation of flexion to 30 degrees.

3.  PTSD is manifested by occupational and social impairment with reduced reliability and productivity but not occupational and social impairment with deficiencies in most areas.  

4.  Prior to January 16, 2009, residuals, gunshot wound, right shoulder with scar was manifested by shoulder pain, but not by shoulder motion limited to the shoulder level.  

5.  Since January 16, 2009, residuals, gunshot wound, right shoulder with scar is manifested by shoulder pain, but not by shoulder motion limited to 25 degrees from the side.  


CONCLUSIONS OF LAW

1.  Prior to April 27, 2011, the criteria for a 10 percent rating, but not higher, for residuals, trauma to left knee, with chrondromalacia were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5260 (2013).

2.  Since April 27, 2011, the criteria for a rating higher than 10 percent for residuals, trauma to left knee, with chrondromalacia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5260.

3.  Prior to April 27, 2011, the criteria for a 10 percent rating, but not higher, for residuals, trauma to right knee, with chrondromalacia were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5260.

4.  Since April 27, 2011, the criteria for a rating higher than 10 percent for residuals, trauma to right knee, with chrondromalacia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5260.

5.  Prior to January 14, 2009, the criteria for a 50 percent rating, but not higher, for PTSD were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411.

6.  Since January 14, 2009, the criteria for an initial rating higher than 50 percent disabling for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411.

7.  Prior to January 16, 2009, the criteria for a rating higher than 10 percent for residuals, gunshot wound, right shoulder with scar were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5201.

8.  Since January 16, 2009, the criteria for a rating higher than 30 percent for residuals, gunshot wound, right shoulder with scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5201.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in February 2007 and June 2008 VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  The appeal was most recently readjudicated in the October 2012 supplemental statement of the case. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and available private treatment records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims.

Analysis 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Left and Right Knees 

The Veteran's left and right knee disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 5299 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.71a, while DC 5260 addresses limitation of flexion of the knee.  Under Diagnostic Code 5260, a 10 percent rating applies when flexion is limited to 45 degrees.  A 20 percent rating applies when flexion is limited to 30 degrees.  Id.  The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran appeals the noncompensable rating for residuals, trauma to left and right knee, with chrondromalacia prior to April 27, 2011 and 10 percent thereafter.  
Initially, the Board finds that a 10 percent rating for residuals, trauma to right and left knee, with chrondromalacia is warranted from January 23, 2007 to April 27, 2011.  In this regard, the Veteran has credibly described pain during this time frame.  Given the lay evidence of record, the August 2007 record from private examiner Dr. M and the evidence discussed in the VA examination reports, the Board finds he had painful motion throughout the appeal.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for his left and right knees during this period of time, and a 10 percent rating is therefore granted.

The Board, however, finds that a rating higher than 10 percent is not warranted at any time during this appeal.  To that end, the 10 percent evaluation contemplates pain on motion or limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees (subject to 38 C.F.R. § 4.7).  

VA examination in March 2007 showed no left or right knee deformity, swelling, and/or palpable tenderness.  There was bilateral flexion 0 to 130 degrees and extension was full without pain bilaterally.  Active range of motion did not produce weakness, fatigue or incoordination.  There was also no additional loss with range of motion with repetitive movement.  He had flexion of the left knee to 115 degrees in June 2008. 

The October 2009 VA examination revealed range of motion of both knees was 0 to 100 degrees with complaints of pain throughout.  There was tenderness but no instability and negative Lachman bilaterally.  There were no additional limitations following repetitive use and/or no effect of incoordination, fatigue, weakness or lack of endurance on his joint function.  

The April 2011 VA examination revealed that right knee extension was full and flexion was to 110 degrees.  The left knee flexed to 118 degrees.  The Veteran complained of pain through the entire arc of flexion bilaterally.  There was no apparent weakness, fatigability or loss of coordination during or following three repetitions of range of motion.  The above findings justify, at most, a 10 percent rating.  

While he complains of knee pain, objective evidence to include the VA examinations discloses that he retains the functional equivalent of flexion to 100 degrees.  There was also no additional limitation in range of motion of the knee following repetitive use testing.  The Board is fully aware of the reports of pain throughout motion.  The presence of pain, however, is contemplated in 38 C.F.R. § 4.59.  What is of equal importance is the remaining functional use.  See Deluca.  Even when considering the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as well as the symptoms reported, the competent evidence does not show the functional equivalent of disability required for a higher evaluation, i.e. flexion is limited to 30 degrees.  

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of pain.  The Board also acknowledges his report of functional limitations to include difficulty with repetitive climbing of stairs, prolonged sitting and driving.  The Veteran is competent to report such symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has considered the pleadings and reports, and finds that the Veteran is credible in reporting the severity of his disability.  The more credible and probative evidence, however, is devoid of showing that the criteria for the next higher evaluation have been met.  Past examinations disclosed some limitation, but nothing approximating the functional equivalent of limitation of flexion to 30 degrees or less.  

The Board has considered whether a separate compensable evaluation is warranted based on instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Objective evidence, however, reveals no showing of laxity or instability.  The Board has also considered whether a separate compensable evaluation is warranted based on limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The VA examinations also disclose that the Veteran retains full extension.  Neither the lay nor medical evidence suggest that he has a compensable degree of limitation of extension.  Accordingly, the above diagnostic codes are not for application.  The evidence is also devoid of a showing of ankylosis (DC 5256), dislocated cartilage (5258) or impairment of the tibia and fibula (5262).  As such, the codes noted above are not applicable.

The Board has considered whether the Veteran meets the criteria for a separate compensable rating for left knee scarring.  As scarring of the left knee is not shown upon examination and the Veteran does not allege otherwise, consideration of 38 C.F.R. § 4.118, Diagnostic Codes7801-7804 is also not warranted.  


PTSD

The Veteran's PTSD is evaluated pursuant 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  The General Rating Formula provides a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

The Veteran appeals the denial of an initial rating higher than 30 percent for PTSD prior to January 14, 2009 and a 50 percent rating thereafter.  Based on the evidence presented, the Board finds a uniform 50 percent rating for PTSD is warranted throughout the appeal.  To that end, a 50 percent disability rating for PTSD is warranted where there is evidence of occupational and social impairment with reduced reliability and productivity.  Given the evidence discussed in the April 2007 and January 2009 VA examination reports, the Veteran's lay statements and GAF scores ranging from 50 to 68 during this time, the Board finds that occupational and social impairment with reduced reliability and productivity due to PTSD is shown.  Hence, entitlement to a 50 percent rating for PTSD is granted prior to January 14, 2009.

The Board, however, finds that a rating higher than 50 percent has not been shown at any time during this appeal.  To that end, the Veteran reports PTSD symptoms to include nightmares, social isolation, an inability to maintain employment, phobia of crowds, sleep difficulty, anger outbursts hyperviligance, foreshortened future, mistrust of people, irritability, and difficulty in making and keeping friends.  He expressed that he was self-employed and worked in real estate because he does not have to deal with coworkers.  While he reports marital problems, he has been married for over 30 years.  He attends church twice weekly.  Examinations during this period of time generally reveal he was appropriately dressed and articulate.  His speech was clear, and insight, thought process and judgment appeared to be intact.  While he had some memory and concentration impairment, he remained oriented.  He also denied obsessive or ritualistic behavior, delusions and/or hallucinations.  

It is also noted that during the April 2007 VA examination the Veteran reported that his PTSD had a mild impact on his occupational functioning as he was fortunate to have found work where he is fairly independent.  He also reported that his PTSD had a moderate impact on his social life.  The VA examiner found that the Veteran's PTSD symptoms had a mild impact on his social and occupational functioning.  His prognosis was deemed good.  

The Veteran rated his mental health as moderate during the January 2009 VA examination.  The examiner found that the Veteran appeared to have occupational functioning of a moderate to severe impairment.  The examiner stated that the Veteran did not appear to be functioning adequately and has essentially no clients as a realtor.  The Veteran was determined to have reduced reliability and productivity due to his PTSD signs and symptoms.  

The October 2009 VA examiner noted that the Veteran's diagnosis remained unchanged since his January 2009 VA examination.  The examiner added that while the Veteran's PTSD has a moderate negative impact on his occupational functioning, he is not fully unemployable from the PTSD and clearly there are a number of different factors impacting the Veteran's work capacity (including medical problems, down housing market and reduced motivation).  In the April 2011 VA examination, the examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  

When the evidence is viewed as a whole, no more than a 50 percent rating for PTSD is warranted.  The Board acknowledges the Veteran's reports of occasional suicidal ideation.  The Veteran, however, denied suicidal planning and stated that he was not in danger to himself.  Despite his reports of impulsive anger towards others, he had no desire to injure other and/or plans to do so.  The Veteran expressed hearing noises or mumbling voices when he felt disturbed once or twice a month during an outpatient treatment record, objective evidence, however, reveals that he is oriented and is without delusions/hallucinations.  It is also noted that he was found to have mildly impaired attention and concentration, lack of motivation and avoidance of conflict.  Dr. I opined in July 2010 that due to the severity and chronicity of the Veteran's PTSD, he cannot handle any competitive job.  The Board acknowledges the Veteran's employment difficulties and notes that the current 50 percent rating takes into account such impairment.  Additionally, it is noted that his occupational difficulties have also been attributed to non PTSD factors.  In sum, the findings and contentions discussed above do not warrant a 70 percent evaluation when all the other manifestations are considered.  Mauerhan, 16 Vet. App. at 443.  

Furthermore, while an examiner's classification of the level of a psychiatric impairment, by words or by a global assessment of functioning score, is to be considered, that classification is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126. Here, it is notable that the Veteran's global assessment of functioning scores ranges from 50 to 68, denoting mild to serious impairment.  In the view of the Board, the global assessments of functioning scores are consistent with the Veteran's PTSD symptomatology and the assignment of the 50 percent rating. 

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated.  The Veteran is competent to report his symptoms and he has presented credible testimony in this regard.  The Board finds, however, that neither the lay nor medical evidence demonstrates that the criteria for a 70 percent rating or higher have been met.  In sum, the Veteran's symptoms are more characteristic of a disability picture that is contemplated by the assigned rating and no more during the applicable time periods.  The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his PTSD.  Accordingly, a rating higher than 50 percent for PTSD is denied.

Right Shoulder 

The Veteran appeals the denial of a rating higher than 10 percent for residuals, gunshot wound, right shoulder with scar prior to January 16, 2009 and a 30 percent rating thereafter.  

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  A distinction is made between major (dominant) and minor upper extremities for rating purposes.  In the instant case, examination reports reflect the Veteran is right hand dominant.  The RO assigned the initial evaluation under Diagnostic Code 5201 based on a limitation of motion.  Diagnostic codes 5200, 5202 and 5203 will not be discussed here as the Veteran has not demonstrated such pathology as ankylosis or impairment of the humerus, clavicle or scapula such that would merit consideration under these additional codes.  See 38 C.F.R. § 4.71a.

Diagnostic Code 5201 provides that motion limited to the shoulder level warrants a 20 percent disability rating for the major arm, and motion limited to midway between the side and shoulder level warrants a 30 percent rating for the major arm.  A limitation of motion to 25 degrees from the side warrants a 40 percent rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Service treatment records reveal the Veteran sustained a gunshot wound to the right shoulder in Vietnam in August 1968.  Debridement was done in Vietnam with delayed primary closure 3 days after the wounding.  The wound was in the posterior axillary fold.  No bony involvement was noted.  There was said to be no evidence of nerve or vascular lesion.  He was discharged healing well and was on a profile for about a month.  Other significant findings are not reported in service and an initial noncompensable rating was assigned post-service.

A review of the record discloses that a rating higher than 10 percent is not warranted for residuals, gunshot wound, right shoulder with scar, prior to January 16, 2009.  To that end, during this time, the Veteran reported right shoulder pain.  Examination in March 2007 revealed forward flexion was 0 to 150 degrees with pain at 150 degrees and abduction to 160 degrees with pain at 160 degrees.  Active range of motion did not produce any weakness, fatigue or incoordination, and there was no additional loss of range of motion with repetitive movement.  When examined in November 2007, he flexed to 110 degrees.  Extension was normal; abduction was to 140 degrees and adduction to 40 degrees.  These findings justify a 10 percent rating and no more.  

Although the Veteran complained of shoulder pain during this time pain, objective evidence to include the VA examinations did not disclose limitation of motion at the shoulder level.  There was also no additional limitation in range of motion following repetitive use testing.  The Board is fully aware of the reports of pain.  The presence of pain, however, is contemplated in 38 C.F.R. § 4.59.  What is of equal importance is the remaining functional use.  See Deluca.  Even when considering the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as well as the symptoms reported, the competent evidence does not show the functional equivalent of disability required for a higher evaluation, i.e. limitation of motion at the shoulder level.  

The Board further finds against a rating higher than 30 percent for residuals, gunshot wound, right shoulder since January 16, 2009.  During the January 2009 VA examination, the Veteran continued to report right shoulder painful motion.  Active forward flexion and abduction was 0 to 30 degrees with pain, passive abduction and forward flexion was 0 to 70 degrees with pain, and internal and external rotation was 0 to 45 degrees passively and actively with pain.  There was no repetitive use.  The April 2011 VA examination revealed a normal appearing shoulder without visible arthropathy or muscle atrophy.  There was positive subacromial impingement sign.  The rotator cuff was intact.  Forward flexion was to 80 degrees, abduction to 80 degrees, external rotation to 65 degrees and internal rotation to 90 degrees.  The Veteran complained of pain through the entire arc of motion in each plane.  There was no apparent weakness, fatigability or loss of coordination during or following three repetitions of range of motion.  

The above findings do not warrant a rating higher than 30 percent disabling as limitation of motion to 25 degrees from the side is not shown.  Rather, the Veteran retains the functional equivalent of motion to 30 degrees.  Hence, an increased rating for residuals, gunshot wound, right shoulder since January 16, 2009 is not in order as limitation of motion to 25 degrees from the side is not shown.  The Board is fully aware of the reports of pain throughout all motion.  The presence of pain, however, is contemplated in 38 C.F.R. § 4.59.  What is of equal importance is the remaining functional use.  See Deluca.  Even when considering the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as well as the symptoms reported, during this time the competent evidence does not show the functional equivalent of disability required for a higher evaluation, i.e. limitation of motion to 25 digress from the side.  

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports that it is hard to raise his arms without pain.  The Board also acknowledges his report of functional limitations to include limitations on his ability to lift objects over his head and work on his computer.  The Veteran is competent to report such symptoms.  See Layno, 6 Vet. App. 465.  The Board has considered the pleadings and reports, and finds that the Veteran is credible in reporting the severity of his disability.  The more credible and probative evidence, however, is devoid of showing that the criteria for the next higher evaluation have been met for either period of time addressed above.  

The Board has considered whether the Veteran meets the criteria for a separate compensable rating for scarring associated with his residuals, gunshot wound, right shoulder.  Examination in March 2007 revealed a 4.5 inch scar posterior right shoulder depressed in two areas and irregular shaped.  The scar well healed and non tender with good texture and adherence.  Also, there was no keloid formation, elevation, breakdowns, ulceration, functional impairment and/or limitation of function of the scar.  The April 2011 examination showed that scar was 12 cm and S shaped.  There was a central area of depression 2 cm long x 5 mm deep as well as a proximal area of depression 1 cm long x 3 mm deep.  The scar was well healed and non tender.  There was no keloid formation.  The scar was non disfiguring and constituted less than 1 percent of the total body surface area.  The above findings are against a compensable rating for right shoulder scarring.  At no time during this appeal has the scar been of the severity and/or of size so as to warrant a separate compensable rating under the rating criteria pertaining to scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

All Claims 

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, except where otherwise noted, the Board finds no other provision upon which to assign a higher rating.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b). 
 
To the extent that the Veteran argues that retroactive pay is warranted for the increased ratings granted for his right shoulder and PTSD, the Board notes that the Veteran has been assigned a staged rating.  See generally Fenderson, supra.  Any earlier effective date issue that the Veteran has raised is essentially part and parcel of the issues addressed above and does not need to be separately adjudicated.

The Board considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) ; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology to include his reports of shoulder and knee pain, and social and occupational impairment, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

Finally, the issue of entitlement to a total disability rating based on individual unemployability is addressed in the remand below.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 



ORDER

Entitlement to a 10 percent rating but no higher for residuals, trauma to left knee, with chrondromalacia prior to April 27, 2011 is granted, subject to the law and regulations governing the award of monetary benefits. 

Entitlement to a rating higher than 10 percent for residuals, trauma to left knee, with chrondromalacia since April 27, 2011 is denied. 

Entitlement to a 10 percent rating but no higher for residuals, trauma to right knee, with chrondromalacia prior to April 27, 2011 is granted, subject to the law and regulations governing the award of monetary benefits.  

Entitlement to a rating higher than 10 percent for residuals, trauma to right knee, with chrondromalacia since April 27, 2011 denied.  

Entitlement to an initial rating of 50 percent disabling, but not higher, for PTSD prior to January 14, 2009 is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an initial rating higher than 50 percent disabling for PTSD since January 14, 2009 is denied.

Entitlement to a rating higher than 10 percent for residuals, gunshot wound, right shoulder with scar, prior to January 16, 2009 is denied.  

Entitlement to a rating higher than 30 percent for residuals, gunshot wound, right shoulder with scar, since January 16, 2009 is denied.  


REMAND

The Veteran appeals the denial of TDIU.  The Veteran is service connected for several disabilities to include PTSD, residuals of gunshot wound right shoulder, degenerative disc disease of the cervical spine and residuals of trauma to the right and left knee.  He was afforded a VA examination in October 2009 and September 2012 to address his TDIU claim.  

In light of the assertions set forth by the Veteran and the evidence of record, however, the Board finds that another VA examination is necessary before the issue of entitlement to TDIU can be decided.  In this regard, the Veteran has expressed difficulty maintaining employment because of his service connected disabilities.  While the VA examiners found that the Veteran service connected conditions did not render him unemployable, the Board notes that the examiner only discussed a portion of his service connected disabilities when rendering his decision nor did he address the cumulative effect of the Veteran's service connected disabilities on his ability to maintain employment.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i) , VA will obtain an examination or an opinion if it is necessary to decide the claim.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to this claim and to ensure full compliance with due process requirements, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine if his service connected disabilities, either singly or cumulatively, render him unable to maintain and sustain substantially gainful employment.  The claims folder must be made available to the examiner for review. All findings should be reported in detail.  A complete rationale for all opinions should be provided.

2.  Following any additional indicated development, readjudicate the issue on appeal.  Should the claim be denied, issue an appropriate statement of the case to the Veteran and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


